Citation Nr: 0312795	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1971, from June 1973 to October 1973, and from April 1974 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO), which declined to reopen a claim for service 
connection for a psychiatric disorder. 

In an October 2002 decision, the Board reopened the claim of 
entitlement to service connection for a psychiatric disorder.  

It is unclear from correspondence dated in October 2002 from 
the veteran, whether he is claiming an earlier effective date 
for the grant of service connection for Thalassemia minor.  
This matter is referred to the RO for appropriate action.


REMAND

In September 2002 the Board undertook additional development 
of the evidence for the issue of entitlement to service 
connection for a psychiatric disorder, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  This development 
included a request for a VA examination, which was completed 
in January 2003, and a request for Social Security 
Administration medical records, which were obtained.  
However, the Board undertook this development pursuant to 
authority under 38 C.F.R. § 19.9(a)(2), which was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The Board also notes that after the January 2003 VA 
examination was conducted, the veteran provided authorization 
and consent to release information forms for two VA treatment 
providers.  Those forms, dated in January 2003 after the 
January 2003 VA examination, indicated that the veteran had 
received treatment to the present from two VA medical 
facilities in Little Rock, Arkansas.  The Board finds that 
these records should be obtained.  

Then if any additional pertinent treatment records are 
obtained, the examiner who performed the January 2003 VA 
examination should have the opportunity to review those 
records.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  

2.  The RO should request the John 
McClellan VA Hospital Primary Care Center 
of Little Rock, Arkansas, and the North 
Little Rock VA Mental Health Center, to 
furnish copies of all medical records 
pertaining to treatment for the appellant 
since January 2000 and since October 
2001, respectively.

3.  If pertinent treatment records are 
received, the RO is requested to forward 
the appellant's claims folder to the 
examiner who conducted the January 2003 
VA examination, or another VA 
psychiatrist if this individual is 
unavailable, for an addendum.  The 
examiner is requested again to review the 
claims folder and to render an opinion as 
to whether any change in the prior 
opinion is warranted based on the review 
of the additional treatment records.  

4.  Thereafter, the RO should 
readjudicate the claim, to include all 
evidence received since the June 2002 
supplementary statement of the case.  If 
the claim remains denied, the RO should 
furnish a supplemental statement of the 
case to the veteran and he should be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




